[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT         FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 14, 2005
                               No. 04-16085
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                        Agency Docket No. A95-226-571

JORGE NELSON MARQUEZ-VASQUEZ,

                                                               Petitioner,

      versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                        __________________________

                        Petition for Review of a Decision
                      of the Board of Immigration Appeals
                         _________________________

                                (June 14, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

      Petitioner Jorge Nelson Marquez-Vasquez, through counsel, petitions for

review of the Immigration Judge’s (“IJ’s”) removal order, which became the final
agency determination when the Board of Immigration Appeals (“BIA”) summarily

affirmed the IJ’s decision without an opinion. Because Marquez-Vasquez’s

removal proceedings commenced after April 1, 1997, the effective date of IIRIRA,

this case is governed by the permanent provisions of the INA, as amended by

IIRIRA. Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir.

2003).

      Marquez-Vasquez argues that he was eligible for asylum and withholding of

removal under the INA or relief under the United Nations Convention on Torture

and Other Cruel, Inhuman or Degrading Treatment or Punishment (“CAT”)

because he was persecuted by Colombian guerillas on account of his political

opinion and activity. Specifically, Marquez-Vasquez claims that he suffered past

persecution and has a well-founded fear of future persecution because of his

repeated personal encounters with the National Liberation Army (“ELN”)

guerrillas, threatening phone calls made by the ELN to his home and former

employer, and threatening letters sent to his home, all of which were to dissuade

him from his continued involvement in the Colombian Liberal Party and Popular

Alternative Movement.

      To the extent that the BIA’s decision was based on a legal determination,

our review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

                                         2
2001). The BIA’s factual determinations are reviewed under the substantial-

evidence test, and we “must affirm the BIA’s decision if it is ‘supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.’” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (internal

quotation omitted). The substantial evidence test is “deferential” and does not

allow “re-weigh[ing] the evidence from scratch.” Mazariegos v. Office of U.S.

Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001) (quotation omitted). “To reverse

the IJ’s fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)

(considering withholding of removal claim).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.



                                          3
8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. See Al Najjar, 257 F.3d at 1284. To establish asylum

eligibility, the alien must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause such future persecution. 8 C.F.R.

§ 208.13(a), (b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection

requires the alien to present specific, detailed facts showing a good reason to fear

that he or she will be singled out for persecution on account of such an opinion [or

other statutory factor].” Al Najjar, 257 F.3d at 1287 (internal quotations and

citation omitted) (emphasis in original). An asylum applicant may not show

merely that he has a political opinion, but must show that he was persecuted

because of that opinion. INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812,

816, 117 L. Ed. 2d 38 (1992).

      The alien’s testimony, if credible, may be sufficient to sustain the burden of

proof for asylum or withholding of removal without corroboration. 8 C.F.R. §§

208.13(a), 208.16(b). “Conversely, an adverse credibility determination alone

may be sufficient to support the denial of an asylum application.” Forgue v. U.S.

Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “[T]he weaker the [applicant’s]




                                           4
testimony, the greater the need for corroborative evidence.” In re Y-B, 21 I. & N.

Dec. 1136, 1139 (BIA 1998).

      When the IJ enumerates an applicant’s inconsistencies and is supported by

the record, “we will not substitute our judgment for that of the IJ with respect to its

credibility findings.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir.

2004). Additionally, “the IJ’s extremely detailed adverse credibility determination

alone may be sufficient to support the IJ’s denial of [a petitioner’s] petition . . .”

Id. However, an adverse credibility finding must go to the heart of the asylum

claim, and not be based on minor discrepancies, inconsistencies, and omissions.

See Gao v. Ashcroft, 299 F.3d 266, 272 (3rd Cir. 2002); Akinmade v. INS, 196

F.3d 951, 954 (9th Cir. 1999). Further, an adverse credibility determination does

not alleviate the IJ’s duty to consider all of an applicant’s evidence. Forgue, 401

F.3d at 1287.

      After reviewing the record, we conclude that substantial evidence supports

the IJ’s decision that Marquez-Vasquez was not entitled to asylum or withholding

of removal under the INA. The IJ’s adverse credibility finding is supported by

substantial evidence. As the IJ noted, numerous inconsistencies regarding

Marquez-Vasquez’s testimony are present in the record, and the remaining

evidence Marquez-Vasquez offered had little corroborative value.

                                            5
      To qualify for withholding of removal under the INA, an alien must show

that it is more likely than not that if returned to his or her country, the alien’s life

or freedom would be threatened on account of race, religion, nationality,

membership in a particular social group, or political opinion. INA § 241(b)(3); 8

U.S.C. § 1231(b)(3). “An alien bears the burden of demonstrating that he more-

likely-than-not would be persecuted or tortured upon his return to the country in

question.” Mendoza, 327 F.3d at 1287.

      After reviewing the record, we conclude that Marquez-Vasquez’s

withholding of removal and withholding of removal under CAT claims fail, as he

did not establish eligibility for asylum, which carries a lower burden of proof. Al

Najjar, 257 F.3d at 1293, 1303.

      Based upon the foregoing, we deny the petition for review.

      PETITION DENIED.




                                            6